           Case 2:19-cv-01362-MC                 Document 16            Filed 03/08/21         Page 1 of 9




                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

DENA M.,1

                   Plaintiff,                                                        Civ. No. 2:19-cv-1362-MC

         v.                                                                          OPINION AND ORDER

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff, proceeding pro se, brings this action for judicial review of the Commissioner’s

decision denying her application for disability insurance benefits.2 This court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         On March 11, 2016, Plaintiff filed an application for benefits, alleging disability as of

December 11, 2011. Tr. 15.3 Plaintiff had to establish disability as of December 31, 2016, her

date last insured. After a hearing, the administrative law judge (ALJ) determined Plaintiff was

not disabled under the Social Security Act. Tr. 15-24. Plaintiff argues the ALJ erred in not

finding Plaintiff met the listing for disorders of the spine and not finding Plaintiff suffered from


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
  Although Plaintiff now proceeds pro se, she was represented by counsel throughout the administrative
proceedings.
3
  “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
         Case 2:19-cv-01362-MC           Document 16       Filed 03/08/21     Page 2 of 9




fibromyalgia, in rejecting certain opinion evidence, and in concluding that she was not disabled

as of her date last insured. Because the Commissioner’s decision is based on proper legal

standards and supported by substantial evidence, the Commissioner’s decision is AFFIRMED.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, we review the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989). “If the evidence can

reasonably support either affirming or reversing, ‘the reviewing court may not substitute its

judgment’ for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d

519, 523 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520 & 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant is capable of making an

adjustment to other work after considering the claimant’s residual functional capacity (RFC),



2 – OPINION AND ORDER
         Case 2:19-cv-01362-MC           Document 16         Filed 03/08/21      Page 3 of 9




age, education, and work experience. Id. If the Commissioner fails to meet this burden, then the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262

F.3d 949, 953-54 (9th Cir. 2001).

       The ALJ determined Plaintiff had the following severe impairments: degenerative disc

disease/lumbago without myelopathy; left shoulder labral tear repaired with arthroscopy;

diverticulosis; obesity; and polysubstance abuse. Tr. 17. The ALJ determined that despite

Plaintiff’s impairments, she was capable of performing sedentary work with the following

relevant limitations: that Plaintiff could lift/carry 10 pounds occasionally and less than 10 pounds

frequently; she could sit about six hours and stand/walk about two hours during an eight-hour

workday; and that she could occasionally reach overhead with her non-dominant left upper

extremity. Tr. 18.

       The ALJ determined that although Plaintiff testified to severe limitations during the

September 2018 hearing, that testimony reflected her current condition and not her condition

during the relevant time period that ended nearly two years earlier. Tr. 19. In weighing the

medical opinions, the ALJ gave great weight to the opinion of Dr. Ghazi, an orthopedic surgeon

who testified during the hearing. Tr. 20. These findings are supported by substantial evidence in

the record.

       Plaintiff testified to “constant pain that . . . It’s in my arms; it’s in my legs; it’s in my

back; it’s in my—oh, my rib area and my pelvis and it’s the body throughout.” Tr. 51. Plaintiff

estimated that after the 70-mile drive to the hearing, she would have “a flare” that would make

her bedridden for three or four days. Tr. 51. Even 10 minutes sitting or standing results in



3 – OPINION AND ORDER
         Case 2:19-cv-01362-MC          Document 16        Filed 03/08/21     Page 4 of 9




increased pain and “put[s] me in a flare.” Tr. 51. The only time Plaintiff was not in pain during

the day was “Maybe if I’m in the bathtub.” Tr. 51. “It’s all together and one big pain,

numb/tingling, oh, sometimes feeling like I’m going to fall. There’s fainting spells, off balance.”

Tr. 52. Plaintiff stated she experienced this pain “Since 2014.” Tr. 52. Plaintiff had to lay down

most of the time and had to take a nap every day. Tr. 54. She was forgetful and the pain prevents

her from focusing or concentrating. Tr. 55. At the time of the hearing, Plaintiff was smoking

marijuana for her pain and taking Tramadol “for breakthrough pain.” Tr. 55-56.

       The ALJ found Plaintiff’s testimony at the hearing conflicted with the medical records

during the relevant time period. For instance, “In evaluating the claimant’s spine impairments,

the undersigned has considered that the claimant received minimal treatment for her back pain

and related symptoms, including that the claimant did not engage in any physical therapy other

than receiving therapeutic exercises from her primary care provider[.]” Tr. 21. The ALJ also

noted that the significant gaps in treatment during the time period at issue indicated Plaintiff was

not as severely limited during that time period (when compared to her testimony during the

hearing). Tr. 20-21. These findings are supported by substantial evidence in the record.

       As noted, Plaintiff’s alleged onset date was December 11, 2011. One year earlier,

Plaintiff presented with blisters after walking 10 miles. Tr. 325. Six months later, Plaintiff had a

normal examination with no complaints of pain. Tr. 327. In June 2011, Plaintiff complaint of

chest tightness, but reported no other pain and was able to get walk and get on and off the

examination table. Tr. 331, 334. “Her exam today is completely normal, with the exception of

minimal evidence of allergic rhinitis.” Tr. 334. Although Plaintiff sprained her ankle in

September 2011, she reported no back pain at that time. Tr. 340.




4 – OPINION AND ORDER
          Case 2:19-cv-01362-MC               Document 16          Filed 03/08/21        Page 5 of 9




        Plaintiff next presented for shoulder pain in January 2012 following a motor vehicle

accident earlier that month. Tr. 484. In April 2012, Plaintiff’s left shoulder pain was 10/10 and

she could not sleep due to left arm pain. Tr. 486. Although Plaintiff complained of neck pain, her

doctor noted, “Normal spinal alignment and signal are present. There is minimal broad-based

disc building at C5-C6 and C6-C7, without apparent neural compromise. The remaining cervical

levels appear normal. The soft tissues of the neck are within normal limits.” Tr. 434. Shoulder

surgery in May 2012 appeared to remedy Plaintiff’s pain. See Tr. 491 (surgery follow up note

stating “She is feeling well, having not much pain[.]”). Three months later, she “Has no pain

other than an occasional ache[.]” Tr. 359. Plaintiff had full range of motion and strength,

“Excellent result from labral repair . . . She can resume unrestricted activity and be discharged

from care.” Tr. 359. Up to this point, there are no indications in the treatment notes indicating

Plaintiff was limited by, or even suffering from, lower back pain.

        Plaintiff’s next treatment note related to her disability claim comes nearly one year later,

when Plaintiff presented on April 26, 2013 with left shoulder pain at 10/10 level.4 Tr. 500.

Although Plaintiff reported no back pain at that time, her shoulder pain had flared up. Tr. 501. X-

rays indicate “Three view cervical spine series demonstrates normal vertebral body height and

alignment. The disc spaces are preserved. The prevertebral soft tissue space is within normal

limits and odontoid is intact. No acute or significant chronic abnormality is seen. IMPRESSION:

NEGATIVE CERVICAL SPINE.” Tr. 530. In early May 2013, Plaintiff again reported back

pain during a follow up for her shoulder. Tr. 506.




4
 During that gap, Plaintiff had two visits to her doctor. In December 2012, she presented with left shoulder and
hand pain after “altercation with another female. Patient fell backward against a partition striking her left”
shoulder and hand. Tr. 496. In April 2013, Plaintiff had a well woman exam and the treatment notes do not
mention back or shoulder pain. Tr. 498.

5 – OPINION AND ORDER
           Case 2:19-cv-01362-MC               Document 16           Filed 03/08/21        Page 6 of 9




         In June 2013, Plaintiff presented with shoulder pain at an 8/10 level. Tr. 353. She had

normal reflexes and strength and sensation, but hypersensitivity of the skin in her shoulder. Tr.

355. Dr. Hutson diagnosed “left rotator cuff tendonitis and fibromyositis cervical region.” Tr.

356. Dr. Hutson recommended additional time for the shoulder to heal, physical therapy, or

home exercises. When Plaintiff declined physical therapy, Dr. Hutson noted Plaintiff would

instead continue with home exercises. Tr. 356.

         Plaintiff then went over one year without seeing a doctor.5 In September 2014, Plaintiff

presented with lower back pain sustained while “horsing around” on the river. Tr. 613. One

month later, Plaintiff presented for a “Routine ‘establish care’ appt. Pt. has no acute issues.” Tr.

609. The doctor demonstrated lower back pain stretching exercises. Tr. 610.

         Treatment notes demonstrate another gap in care of over one year. In January 2016,

Plaintiff presented and stated she was concerned she might have multiple sclerosis.6 Tr. 509.

“Last year was unable to walk. Has pain. has muscle weakness.” Tr. 509. That said, Plaintiff had

a “Normal exam” with normal gait, 5/5 strength, and normal sensation. Tr. 511.

         One month later, a MRI indicated Plaintiff had a Tarlov cyst at L2. Tr. 349. There was no

neural compromise or neural foraminal narrowing, tr. 345, although Plaintiff had moderate

central canal stenosis at L3-L4 and L4-L5 from disc bulge, tr. 349. At a follow up, Plaintiff

complained of intermittent back pain with intermittent dysethesias in her right leg. Tr. 519. Her

doctor again recommended exercise and stretching, noting they could attempt injections if

Plaintiff had more pain. Tr. 521.




5
  The only note during this time is a July 2013 wound infection with no mention of any shoulder or back pain. Tr.
410.
6
  In other words, the ALJ pointed out that Plaintiff had a nearly three-year gap in treatment (other than one visit
where she hurt her back “horsing around”), with no visits indicating Plaintiff suffered from significant back pain.

6 – OPINION AND ORDER
         Case 2:19-cv-01362-MC           Document 16       Filed 03/08/21    Page 7 of 9




       Plaintiff went several months before complaining again of dizziness and weakness on her

right side. Tr. 550. Then, one month before her date last insured, Plaintiff complained of

“chronic back pain with fluctuation of severity and radicular symptoms.” Tr. 561. Plaintiff also

complained of chronic fatigue. Tr. 561. A December 2016 MRI revealed mild spinal canal

narrowing from mild disc protrusions. Tr. 557. Disc protrusion at T7-T8 was causing anterior

cord flattening. “No abnormal signal of the thoracic spinal cord. No abnormal intrathecal

enhancement.” Tr. 557. “No significant neural foraminal narrowing.” Tr. 560.

       The ALJ “may consider a wide range of factors in assessing credibility.” Ghanim v.

Colvin, 12-35804, 2014 WL 4056530, at *7 (9th Cir. Aug. 18, 2014). These factors can include

“ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other
       treatment for the symptoms; (3) whether the claimant fails to follow, without
       adequate explanation, a prescribed course of treatment; and (4) whether the
       alleged symptoms are consistent with the medical evidence.

       Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir.2007).

       When formulating Plaintiff’s RFC, the ALJ did not err in noting: Plaintiff’s intermittent

complaints of lower back pain during the time period at issue; the multiple, significant gaps in

treatment during the time period Plaintiff alleges she was disabled; the conservative treatment

consisting of stretching or physical therapy to treat Plaintiff’s pain; and inconsistencies between

the objective imaging results and Plaintiff’s own testimony. Id. Additionally, the ALJ did not

find that Plaintiff was not limited. Rather, the ALJ evaluated the record-as-a-whole and

determined that despite her impairments, Plaintiff was able to perform sedentary work with

additional limitations. Tr. 18-23.

       The record supports the ALJ’s conclusion that Plaintiff’s symptoms were consistent with

her RFC, and only worsened well after her date last insured. Although Plaintiff argues another
7 – OPINION AND ORDER
           Case 2:19-cv-01362-MC          Document 16      Filed 03/08/21      Page 8 of 9




interpretation of the record is reasonable—i.e., that she was disabled as of December 31, 2016—

that is not a legitimate reason for overturning the ALJ’s conclusions. See Gutierrez, 740 F.3d at

523 (“If the evidence can reasonably support either affirming or reversing, ‘the reviewing court

may not substitute its judgment’ for that of the Commissioner.”) (quoting Reddick, 157 F.3d at

720-21)).

          As noted, the ALJ gave great weight to the opinion of the testifying physician, orthopedic

surgeon Dr. Ghazi. Tr. 19-20. This too is supported by substantial evidence in the record. Dr.

Ghazi noted that “even with the bulging of the discs and simple canal stenosis, she does not

demonstrate any neurological deficits in the lower extremities.” Tr. 40. He opined:

          So, overall, my impression is that the lady is having some lumbago, muscular
          ligamentous strain and the chronic back pain without myelopathy because I’ve
          seen no evidence of any neurological deficits with the lower extremities. So this
          would impose some restriction on the residual functional capacity, meaning
          bending/stooping repeatedly would be painful, so that should be occasional. She
          can sit for six hours and walk—stand and walk for four hours with appropriate
          breaks.

Tr. 41.

          When compared against the treatment notes during the time period at issue, which the

ALJ discussed in great detail, it was reasonable for the ALJ to accept Dr. Ghazi’s opinion as to

Plaintiff’s limitations. Although Plaintiff argues the ALJ should have instead given great weight

to the opinions of Dr. Quaempts and Dr. Fegenbaum, the ALJ reasonably concluded that those

opinions were entitled to no weight. First, the ALJ noted that neither physician offered any

opinion as to Plaintiff’s specific functioning ability. This is not error. See 20 C.F.R. §

404.1527(d) (explaining that a physician’s opinion that one is “disabled” is not a medical opinion

but instead an opinion on an issue reserved for the Commissioner). Additionally, the ALJ noted




8 – OPINION AND ORDER
           Case 2:19-cv-01362-MC                 Document 16           Filed 03/08/21          Page 9 of 9




both opinions came well after Plaintiff’s date last insured. Dr. Fegenbaum provided his opinion

in June 2017 and Dr. Quaempts offered his opinion 18 months after Plaintiff’s date last insured.7

         As noted, the ALJ’s conclusion that Plaintiff’s RFC permitted her to perform sedentary

work with certain additional limitations is supported by substantial evidence in the record and

free of legal error. Although Plaintiff argues another interpretation of the record is reasonable,

that is not a legitimate reason for overturning the ALJ’s conclusions. See Gutierrez, 740 F.3d at

523 (“If the evidence can reasonably support either affirming or reversing, ‘the reviewing court

may not substitute its judgment’ for that of the Commissioner.”) (quoting Reddick, 157 F.3d at

720-21)).8

                                                  CONCLUSION

         The ALJ’s decision is free of legal error and supported by substantial evidence. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

         DATED this 8th day of March, 2021.

                                                        _______/s/ Michael J. McShane________
                                                                Michael McShane
                                                            United States District Judge




7
  So too with the opinion of Landan Morgan, DPT, Plaintiff’s physical therapist. Mr. Morgan provided his lifting
capacity evaluation in August 2018, long after Plaintiff’s date last insured. Along with the fact that Mr. Morgan’s
opinion (that Plaintiff could not lift more than one pound) conflicted with claimant’s own reporting to other
providers, the ALJ provided germane reasons for according Mr. Morgan’s opinion little weight.
8
  Plaintiff also argues the ALJ erred in not finding Plaintiff met the listing for disorders of the spine and not finding
Plaintiff suffered from fibromyalgia. These arguments are meritless. Listing 1.04A requires, among other things,
motor loss with sensory or reflex loss and positive straight leg raise tests. The medical record does not
demonstrate Plaintiff met this listing. To be medically determinable under the regulations, a diagnosis of
fibromyalgia must be based on findings that: Plaintiff has widespread pain in all quadrants of the body for at least
three months; Plaintiff exhibited 11 or more positive tender points or repeated manifestations of six or more
fibromyalgia symptoms; and a rule out of other disorders that could cause the symptoms. SSR 12-2p. Although
Plaintiff complained at times of chronic pain, the record is devoid of any of specific findings necessary to establish
fibromyalgia as a medically determinable impairment under the regulations.

9 – OPINION AND ORDER
